             Case 1:20-cv-04927-CM Document 5 Filed 09/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PAUL UTAH,

                                 Plaintiff,
                                                                 1:20-CV-4927 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
 MOUNT SINAI,

                                 Defendant.

       Pursuant to the order issued September 14, 2020, dismissing this action without

prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice for Plaintiff’s failure to submit a completed request to proceed in forma pauperis or

pay the $400.00 in relevant fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       Plaintiff has consented to electronic service of Court documents. (ECF 2.)

SO ORDERED.

 Dated:      September 14, 2020
             New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
